MEMORANDUM**
Efren Ruiz-Gallegos pleaded guilty to conspiracy to distribute methamphetamine, 21 U.S.C. §§ 841(a)(1), 841(b)(1) and 846. On appeal, he challenges his sentence, arguing that the district court erred by adjusting his offense level upward for a leadership role in the conspiracy. We affirm.
DISCUSSION
The Sentencing Guidelines provide for a two-level increase in a defendant’s offense level “[i]f the defendant was an organizer, leader, manager, or supervisor in any criminal activity” that involved fewer than five persons and that was not “otherwise extensive.” U.S.S.G. § 3Bl.l(c) (2000). Gallegos argues that the adjustment was erroneously applied because the conspiracy was a cooperative enterprise between Gallegos, his wife, and two others. We disagree. The adjustment applies if the government proves one incident where the defendant exercised authority over or directed the actions of even one participant. See United States v. Morgan, 238 F.3d 1180, 1186-87 (9th Cir.), cert. denied, — U.S. -, 122 S.Ct. 146, 151 L.Ed.2d 97 (2001). That requirement is satisfied here because Gallegos had decision making authority regarding the methamphetamine sale. He organized, planned, directed, and supervised his wife’s delivery of the meth*899amphetamine. Moreover, her involvement was only because of his actions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.